DETAILED ACTION
This non-final rejection is responsive to the claims filed on 15 June 2021.  Claims 21-40 are pending.  Claims 21, 31, and 40 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24-26, 29, 31, 32, 34-36, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamma (US 2008/0209075 A1) hereinafter known as Shamma.

Regarding independent claim 21, Shamma teaches:
at a first device including a display, a non-transitory memory and one or more processors:  (Shamma: ¶[0035]; Shamma teaches a user device with a process, memory, and display.)
displaying, on the display, a graphical user interface (GUI) for a media application that allows a user of the first device to search or browse media content items provided by a media server;  (Shamma: Fig. 3 and ¶[0033], ¶[0037]-¶[0038], and ¶[0052]; Shamma teaches the user devices displaying an interface for displaying and controlling media objects received from the web server.)
displaying, within the GUI for the media application, an indication of a media content item that is available for playback on the first device;  (Shamma: Fig. 2B and ¶[0039], and ¶[0045]; Shamma teaches the user device interface displaying the media content, such as a movie or video, which the user can control.)
displaying, within the GUI for the media application, a sharing control that is operable to initiate sharing of the media content item with a second device;  (Shamma: Fig. 2B and ¶[0039], and ¶[0046]-¶[0047]; Shamma teaches the user device interface being able to share the media with the second user via the interface 200b.)
detecting a user input directed to the sharing control; and  (Shamma: Fig. 3 and ¶[0047] and ¶[0053]-¶[0054]; Shamma teaches the user of the first device initiating a sharing session.)
in response to detecting the user input directed to the sharing control, triggering concurrent presentation of the media content item at the first device and the second device.  (Shamma: Fig. 3 and ¶[0047] and ¶[0055]-¶[0057]; Shamma teaches synchronously playing the media.)




Regarding claim 22, Shamma further teaches:
The method of claim 21 (as cited above), wherein the second device is associated with a person with a corresponding contact entry that is accessible to the first device.  (Shamma: ¶[0046] and ¶[0053]; Shamma teaches the user being able to share media with the second user.  Accordingly, the second user’s contact entry is accessible to the first user.)




Regarding claim 24, Shamma further teaches:
The method of claim 21 (as cited above), wherein the first device can currently connect to the second device.  (Shamma: Fig. 3 and ¶[0047] and ¶[0053]-¶[0054]; Shamma teaches the user of the first device initiating a sharing session with a user of a second device.)





Regarding claim 25, Shamma further teaches:
The method of claim 21 (as cited above), wherein the media content item includes an audio content item.  (Shamma: ¶[0040]; Shamma teaches playing an audio file.)






Regarding claim 26, Shamma further teaches:
The method of claim 21 (as cited above), wherein the media content item includes a video content item.  (Shamma: ¶[0040] and ¶[0045]-¶[0046]; Shamma teaches playing a video file.)





Regarding claim 29, Shamma further teaches:
The method of claim 21 (as cited above), wherein triggering concurrent presentation of the media content item at the first device and the second device comprises sending an invite to the second device to concurrently present the media content item.  (Shamma: ¶[0053]-¶[0054] and ¶[0062]; Shamma teaches inviting the second user.)







Regarding claims 31, 32, 34-36, 39 and 40, these claims recite a first device and a non-transitory memory that performs the method of claims 21, 22, 24-26, and 29; therefore, the same rationale for rejection applies.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27, 30, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shamma in view of Joffray (US 2016/0103572 A1) hereinafter known as Joffray.

Regarding claim 23, Shamma further teaches the method of claim 21 (as cited above).

Shamma does not explicitly teach the limitations of claim 23.

However, Joffray teaches:
wherein the first device and the second device have subscriptions to a media service that provides the media content item.  (Joffray: ¶[0033]; Joffray teaches sharing a social stream which is subscribed to by a user.  The social stream provides media.)







Regarding claim 27, Shamma further teaches the method of claim 21 (as cited above).

Shamma does not explicitly teach the limitations of claim 27.

However, Joffray teaches:
wherein the media content item includes a playlist that the user of the first device created.  (Joffray: Fig. 7 and ¶[0019]; Joffray teaches a queue of media that the users can share.)

Shamma and Joffray are in the same field of endeavor as the present invention, as the references are directed to sharing media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with being able to share a queue of media, interpreted as playlist as 


Regarding claim 30, Shamma further teaches the method of claim 21 (as cited above).

Shamma does not explicitly teach the limitations of claim 30.

However, Joffray teaches:
further comprising: displaying an indication that the second device is concurrently presenting the media content item.  (Joffray: Fig. 4 and ¶[0026]; Joffray teaches indicators that users are present at the media party chat.)

Shamma and Joffray are in the same field of endeavor as the present invention, as the references are directed to sharing media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with an indicator that the media is being shared as taught in Joffray.  Shamma already teaches the ability to share media synchronously.  However, Shamma does not explicitly teach an indicator that the media is being shared.  Joffray provides the additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Joffray because the combination would allow the user to clearly see whether and with whom the video is being shared.


Regarding claims 33 and 37, these claims recite a first device that performs the method of claims 23 and 27; therefore, the same rationale for rejection applies.


Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shamma in view of Gossweiler (US 2012/0110621 A1) hereinafter known as Gossweiler.

Regarding claim 28, Shamma further teaches the method of claim 21 (as cited above).

Shamma does not explicitly teach the limitations of claim 28.

However, Gossweiler teaches:
herein the media content item includes a radio station that is curated for the user of the first device.  (Gossweiler: ¶[0003], ¶[0074], and ¶[0078]; Gossweiler teaches users listening to internet radio.)

Shamma and Gossweiler are in the same field of endeavor as the present invention, as the references are directed to sharing comments on media between users.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a a method of synchronously sharing media between users wherein the media includes audio and video as taught in Shamma with the media content including curated radio content as taught in Gossweiler.  Shamma already teaches the ability to share media (Gossweiler: ¶[0078])  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shamma to include teachings of Gossweiler because the combination would allow the user to share various types of media.


Regarding claim 38, this claim recites a first device that performs the method of claim 28; therefore, the same rationale for rejection applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145